Citation Nr: 0118279	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-10 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont




THE ISSUE

Entitlement to an effective date earlier than May 8, 1998, 
for the award of service connection for a bipolar disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March to November 
1972.  

The veteran has indicated that he had an earlier period of 
service from June 1969 to March 1972; however, this period 
has not been verified.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision that 
granted service connection for bipolar disorder, effective on 
May 8, 1998.  

In March 2001, the Board remanded the case in order to afford 
the veteran with an opportunity to appear for a hearing 
before a Member of the Board at the RO.  The veteran 
subsequently withdrew that request.  






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  In a February 1975 rating decision, the RO denied the 
veteran's claim of service connection for a nervous disorder; 
notice of the decision and a statement of the veteran's right 
to appeal were sent to the veteran in a letter dated on March 
10, 1975.  

3.  The veteran did not file a timely Notice of Disagreement 
regarding the February 1975 decision.  

4.  In a March 1986 rating decision, the RO again denied the 
veteran's claim of service connection for a nervous disorder; 
notice of the decision and a statement of the veteran's right 
to appeal were sent to the veteran in a letter dated on May 
7, 1986.  

5.  The veteran did not file a timely Notice of Disagreement 
regarding the March 1986 decision.  

6.  On May 8, 1998, the RO received the veteran's application 
to reopen his claim of service connection for a "nervous 
condition."  

7.  Although RO decisions dated in August 1998 and November 
1999 found that new and material evidence had not been 
submitted to reopen the veteran's claim, the RO in a December 
1999 rating decision granted service connection and assigned 
a 100 percent rating for bipolar disorder, effective on May 
8, 1998.  





CONCLUSION OF LAW

An effective date prior to the date of his claim on May 8, 
1998, for the award of service connection for bipolar 
disorder is not assignable.  38 U.S.C.A. §§ 5107, 5110, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

In May 1974, the veteran filed his original claim of service 
connection for a "nervous disorder."  In a February 1975 
rating decision, the RO denied the veteran's claim; notice of 
the decision and a statement of the veteran's right to appeal 
were sent to the veteran in a letter dated on March 10, 1975.  
The veteran did not file a Notice of Disagreement regarding 
the February 1975 decision.  

In July 1984, the veteran attempted to reopen his claim of 
service connection for a "nervous condition."  In a March 
1986 rating decision, the RO again denied the veteran's 
claim; notice of the decision and a statement of the 
veteran's right to appeal were sent to the veteran in a 
letter dated on May 7, 1986.  The veteran did not file a 
Notice of Disagreement regarding the March 1986 decision.  

On May 8, 1998, the RO received the veteran's application to 
reopen his claim of service connection for a "nervous 
condition."  Although RO decisions dated in August 1998 and 
November 1999 found that new and material evidence had not 
been submitted to reopen the veteran's claim.  

A December 1999 rating decision by the RO granted service 
connection and assigned a 100 percent rating for bipolar 
disorder, effective on May 8, 1998.  


Analysis

At the outset, it is noted that there also has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The Board has considered this new legislation with regard to 
the veteran's earlier effective date claim.  There is nothing 
in the record from the veteran or his representative that 
there is any additional evidence pertaining to his claim.  
The case was previously remanded by the Board in order to 
afford the veteran with an opportunity to appear for hearing 
at the RO.  However, the veteran withdrew this hearing 
request.  Thus, the Board finds that no further assistance in 
developing the facts pertinent to his claim is required.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

The veteran has not presented specific contentions that the 
February 1975 and March 1986 rating decisions were clearly 
and unmistakably erroneous.  See Fugo v. Brown, 6 Vet. 
App. 40 (1993).  

As noted hereinabove, the veteran's May 1974 and July 1984 
claims of service connection for a nervous disorder were 
denied by VA, and the record indicates that notices of the 
denials and statements of the veteran's appellate rights were 
sent to the veteran.  He never filed a timely Notice of 
Disagreement.  

As the veteran's application to reopen was received on May 8, 
1998, the effective date can be no earlier than that date.  

Thus, the Board finds that the assignment of an effective 
date earlier than the date of claim or May 8, 1998, for the 
award of service connection for bipolar disorder is not 
warranted.  38 C.F.R. § 3.400(b)(2), (q)(1)(ii).  



ORDER

The claim for an effective date earlier than May 8, 1998, for 
the grant of service connection for bipolar disorder is 
denied by operation of law.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

